Citation Nr: 0204251	
Decision Date: 05/08/02    Archive Date: 05/17/02

DOCKET NO.  95-21 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for disability resulting 
from hysterectomy, salpingo-oophorectomy, and repair for 
vaginal prolapse, cystocele, and rectocele.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


INTRODUCTION

The appellant served on active duty from November 1972 to 
April 1976.

This appeal arises from a September 1994 decision of the St. 
Louis, Missouri, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which, in pertinent part, denied the 
appellant's claim for entitlement to service connection for 
residuals of a total hysterectomy, bilateral salpingo-
oophorectomy, urethropexy and repair for vaginal prolapse, 
cystocele and rectocele.  

The Board remanded the appellant's claim for service 
connection for residuals of a total hysterectomy for further 
development in a September 2000 decision.  Additional 
development was completed and the appellant's claim has been 
returned to the Board for further adjudication.


FINDINGS OF FACT

1.  The appellant served on active duty from November 1972 to 
April 1976.

2.  The appellant is currently service-connected for post-
operative squamous cell insitu of the cervix, evaluated as 10 
percent disabling.

3.  There is no indication of cancerous cells on pap smears or 
pathology reports following the appellant's surgery for 
squamous cell insitu of the cervix.

4.  The appellant's disability resulting from hysterectomy, 
salpingo-oophorectomy and repair for vaginal prolapse, 
cystocele, and rectocele began many years after her active 
service and is not related to her service-connected squamous 
cell insitu of the cervix.



CONCLUSION OF LAW

The grant of service connection is not warranted for the 
veteran's disability resulting from hysterectomy, salpingo-
oophorectomy, and repair for vaginal prolapse, cystocele, and 
rectocele.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 1991); 
§§ 3.303, 3.310 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, by virtue of the Statement and 
Supplemental Statements of the Case issued during the 
pendency of the appeal, the appellant was given notice of the 
information, medical evidence, or lay evidence necessary to 
substantiate her claim.  The RO made reasonable efforts to 
obtain relevant records adequately identified by the 
appellant and, in fact, it appears that all evidence 
identified by the appellant relative to her claim has been 
obtained and associated with the claims folder.  The 
appellant had an opportunity to testify at a hearing on 
appeal before a hearing officer at the RO in April 1996.  A 
copy of the transcript of this hearing has been associated 
with the claims folder.  In these circumstances, the veteran 
has been made aware of the information and evidence necessary 
to substantiate her claim, and there is no reasonable 
possibility that further assistance to the appellant would 
aid in substantiating the claim.  Thus, a remand for further 
development in accordance with 38 U.S.C.A. §§ 5103 and 5103A 
(West Supp. 2001) would serve no useful purpose.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (2001).  
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2001).

To establish a claim for service connection, the appellant 
must demonstrate the existence of a current disability, the 
incurrence or aggravation of a disease or injury in service, 
and a nexus between the current disability and service.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Lay or medical 
evidence, as appropriate, may be used to prove service 
incurrence.  Epps v. Gober, 126 F.3d at 1468.  Medical 
evidence is required to provide the existence of a current 
disability and to fulfill the nexus requirement.  Id. at 
1467-68.

Service connection may also be established on a secondary 
basis for a disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a) (2001).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2001); 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), 
reconciling, Leopoldo v. Brown, 4 Vet. App. 216 (1993), and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991).

The appellant's service medical records reveal that a 
cervical swab indicated staphylococcus aureus in January 
1976.  They also reveal that the appellant was treated for 
vaginal discharge in February 1976, and cervical-staph aureus 
was diagnosed.  The appellant's February 1976 military 
separation examination reported a history of urinary 
infection with a normal vaginal pelvic examination.  An April 
1976 entry indicated nonspecific vulvo vaginitis.  

An April 1977 letter from the appellant's private physician, 
R.G.C., M.D., revealed that she had been referred following 
an abnormal pap smear compatible with severe dysplasia or 
insitu carcinoma.  Dr. R.G.C. indicated that he treated the 
appellant with cryotherapy.  He noted that the condition in 
her cervix was a "100% curable" condition, and if her pap 
tests were to become negative, no further treatment would be 
needed.  

A July 1977 statement from the appellant's private physician, 
P.D.J., M.D., indicated that a pap smear revealed markedly 
atypical squamous metaplastic cells compatible with severe 
dysplasia or carcinoma insitu and she was referred for 
colposcopy and treated with cryotherapy on two or three 
occasions.  A repeat pap smear in June 1997 showed some 
inflammation present, but no abnormal cells.  

A November 1977 letter from her private physician, M.D.C., 
M.D., indicated that the appellant was being followed for re-
evaluation.  The appellant had reported that a cervical 
biopsy in August 1977 was "positive", but Dr. M.D.C. 
reported that he did not know whether it showed "merely 
inflammation" from the healing process or whether it showed 
a recurrence of the malignant tissue.  Current examination 
showed some mild inflammation of the cervix particularly at 
the endocervical canal, but there was no evidence of gross 
tumor.  Dr. M.D.C. requested the results of the previous 
biopsies.  

VARO granted the appellant entitlement to service-connection 
for post operative squamous cell insitu carcinoma in a 
December 1977 rating decision.

A February 1978 letter from Dr. M.D.C. indicated that he 
expected to see the appellant every 6 months during the next 
year or two in order to make certain that no recurrence of 
carcinoma occurred.  He also indicated that she was being 
evaluated for dysfunctional uterine bleeding which had become 
prominent during the last few months.  He noted that 
recommendation of additional surgery may be necessary should 
her dysplasia or carcinoma of the cervix return.

April 1978 hospitalization reports from Northwestern Hospital 
Services by Dr. M.D.C. indicated that the appellant was 
admitted for dysfunctional uterine bleeding.  It was noted 
that she had a history of carcinoma insitu of the cervix 
approximately a year and a half earlier, but that her pap 
smears had remained normal since that time.  An endometrial 
biopsy performed in February 1978 had revealed a 
histologically normal endometrium, nondiagnostic, and, 
because she had continued to have bleeding, it was decided 
that a D&C (dilatation and curettage) was advisable to more 
completely evaluate her endometrium.  Examination revealed 
that the appellant's cervix was clean and well-healed with no 
obvious lesions.  The appellant did well post-operatively and 
Dr. M.D.C. noted that if her bleeding persisted it may be 
necessary to offer her a hysterectomy as the ultimate 
treatment for her dysfunctional bleeding, particularly in 
view of her history of carcinoma insitu of the cervix.  

An April 1978 letter from Dr. M.D.C. indicated that he had 
received the report on the tissue which had been removed 
during the appellant's D&C, and there was no significant 
abnormality, and no specific cause for the bleeding that 
could be identified.  

A May 1978 letter from Dr. M.D.C. indicated that the 
pathology report from the appellant's D&C showed 
proliferative endometrium with no obvious cause of the 
bleeding.  He noted that the appellant was advised that, as 
long as her bleeding and pap smears remained normal, no 
additional treatment was indicated, but that if either her 
bleeding pattern or her pap smears should again become 
significantly abnormal, she should give serious consideration 
to hysterectomy as the ultimate treatment for this type of 
problem.

In an August 1978 letter, Dr. M.D.C. reported that, during 
examination, the appellant's cervix was somewhat congested 
and violaceous, and there was a small area of erythema on the 
posterior lip which evidenced some bleeding at the time the 
pap smear was obtained.  A pregnancy test was positive.  It 
was emphasized that, because of the appellant's previous 
cervical malignancy and recent abnormal pap smears, she 
should receive close attention during her pregnancy.  He 
noted that, certainly the possibility of pregnancy 
complicating a recurrence of a cervical carcinoma had to be 
considered.  

Dr. M.D.C. later responded to VA inquiry that the pap smear 
of August 1978 read as Class I (Normal).

Pap smears dated from August 1982 to April 1987 were negative 
for malignancy.  Some inflammatory effect was present in 
August 1982, June 1983 and February 1984.  A May 1988 entry 
indicated that the appellant continued to report irregular 
bleeding between cycles and Provera was prescribed. 

Treatment records from the appellant's private physician, 
S.B.B., M.D., FACOG, were submitted.  An October 1989 
addendum entry indicated that the appellant reported urinary 
stress incontinence and Dr. S.B.B. noted that if it were 
truly urinary stress incontinence, he would consider surgery 
for this.  A January 1990 entry reported that the appellant 
was concerned due to short menses and wished to use 
progesterone suppositories.  A July 1990 entry reported that 
Dr. S.B.B. advised the appellant that, given her history of 
cervical insitu, she should at least have a repeat pap three 
months after the initial and, if not improved from current 
"atypia", she would need a colposcopy.  He also told her 
that he wanted the exact wording of the last pap and she 
agreed to send a copy of the report.  The appellant was seen 
for follow up in August 1990.  Her last pap report had been 
reviewed and revealed inflammation with moderate atypia.  The 
appellant received another pap and a refill of her 
progesterone prescription.  Examination of her cervix 
revealed minimal discharge in the vault and normal color.  It 
was closed and smooth and grossly normal.  In February 1991, 
the appellant complained of frequent menses and mood swings 
with explosive behavior.  She claimed that progesterone 
suppositories only helped part of the time.  Examination was 
normal in February 1992.

An April 1993 VA notice to the appellant indicated that her 
pap results revealed inflammation, and a prescription for 
metronidazole was sent with a repeat pap recommended in three 
months.

A March 1994 pap revealed an inflammatory process, moderate 
reactive and reparative changes, and atypical squamous cells 
of undetermined significance, probably regenerative, with no 
malignant cells identified.

A March 1994 cytopathology consultation at the University of 
Kansas Medical Center and Hospital revealed a diagnosis of 
atypical cells of squamous type, and reactive endocervical 
cells.  The study was negative for malignant cells.  The 
examiner commented that a reactive/reparative process was 
favored and suggested further studies if clinically 
indicated.

A March 1994 VA treatment entry reported that the appellant 
indicated a history of stress incontinence for 10 years.  The 
impression was of stress urinary incontinence; cystocele; 
rectocele; uterine prolapse; and vasomotor instability.  The 
plan was to discuss surgery and hormonal replacement therapy.  
Urinary flow studies and total vaginal hysterectomy were 
recommended.  April 1994 entries indicated that the March 
1994 pap revealed atypical cells.  Urinary dynamic flow 
studies were planned prior to vaginal hysterectomy with BSO 
(bilateral salpingo-oophorectomy) rectocele repair and 
anterior repair. 

A hospitalization report from the University of Kansas 
Hospital for a period of admission in May 1994 was submitted.  
The appellant reported a history of regular menses and 
incontinence of urine times ten years.  She was also known to 
have cystocele and rectocele and vasomotor instability.  The 
appellant was to have total vaginal hysterectomy, anterior 
posterior repair, and culdoplasty.  She underwent a total 
vaginal hysterectomy and bilateral salpingo-oophorectomy, 
urethropexy, cystocele repair, culdoplasty, and then 
posterior repair.  She tolerated the procedure well.  Final 
diagnoses were of symptomatic uterine prolapse; stress 
urinary incontinence; cystocele and rectocele; and irregular 
uterine bleeding.

A May 1994 pathology report of the appellant's 
uterus/tubes/ovaries from the University of Kansas Medical 
Center indicated diagnoses, after microscopic examination, 
of: uterine cervix-chronic cystic cervicitis; endometrium- 
proliferative phase endometrium; myometrium- no diagnostic 
abnormalities; squamous mucosa and submucosa- no diagnostic 
abnormalities; squamous mucosa and submucosa- no diagnostic 
abnormalities; fallopian tube and ovary- no diagnostic 
abnormalities; fallopian tube; and ovary- no diagnostic 
abnormalities. 

A May 1994 VA emergency treatment report indicated that the 
appellant complained of urinary retention.  She was three to 
four days post vaginal hysterectomy, BSO and urethropexy 
having been discharged the day before.  The diagnosis was of 
urinary retention.  She complained of pain when urinating in 
June 1994.  The examiner suspected that the appellant may 
have detrusser dyssynergia.  A July 1994 entry reported that 
she was having classic urge incontinence.

A July 1994 letter from the appellant's private physician 
S.F., M.D., Ph.D., was submitted.  Dr. S.F. reported that the 
appellant underwent a total vaginal hysterectomy, bilateral 
salpingo-oophorectomy, anterior repair, urethropexy, and 
posterior repair for vaginal prolapse, cystocele and 
rectocele.  He noted that she also had, by history, 
conization for carcinoma insitu.  He indicated that the 
appellant requested disability, primarily because of her 
stress urinary incontinence for which the urethropexy was 
performed.  

A September 1994 letter from the appellant's private 
physician, K.A.A., M.D., was submitted.  Dr. K.A.A. reported 
that the appellant had had a vaginal hysterectomy with 
bilateral salpingo-oophorectomy, a rectocele repair, and 
anterior repair with a Kelly plication.  Her pre-operative 
diagnoses included symptomatic pelvic prolapse with stress 
urinary incontinence.  He noted that the appellant had a past 
medical history of carcinoma insitu of the cervix.  A pap 
smear that had been performed pre-operatively revealed 
atypical cells.  He further reported that the appellant 
suffered from urinary retention after her surgery, and, once 
this resolved, she developed detrusor instability.  The 
pathology reports from her surgery revealed chronic 
cervicitis.  

An undated VA medical opinion concluded that the fact that 
Dr. K.A.A. reported that the preoperative diagnosis was 
"symptomatic pelvic prolapse and stress urinary 
incontinence" and that a pre-operative pap smear revealed 
only "atypical cells" indicated that the operation was not 
performed as a continued treatment for carcinoma of the 
cervix.  It was also noted that Dr. S.F., in his July 1994 
letter, stated that the operation was done for repair of 
vaginal prolapse, cystocele and rectocele, which are "the 
usual indications for a vaginal hysterectomy."  It was also 
noted that if she were being treated for carcinoma, "I am 
sure the therapeutic regime would have been more radical and 
would have included a radiation regime."  The opinion was 
"therefore that the surgery of 1994 was not related to the 
s/c squamous ca [cancer] of the cervix treated in 1977." 

A June 1995 VA treatment record indicated that the appellant 
reported symptoms of urinary frequency/urgency with 
questionable incontinency.  

At her April 1996 hearing on appeal, the appellant testified 
regarding her claim.  She reported that during the years 
after surgery for cancer insitu, she was provided silver 
nitrate sticks for inflammation or for some irregularity in 
the cervix.  She claimed that she had had problems such as 
irregularity of bleeding and infection since her surgery.  
She said that she discussed the possibility of a hysterectomy 
as early as December 1977.  She contended that she had had 
continuous reoccurrence of female problems in the cervix 
itself that resulted in the need for a total hysterectomy.

A June 1996 VA medical opinion from a staff gynecologist 
indicated that, after a review of the medical record, it 
appeared that the appellant's vaginal hysterectomy and 
urethopexy were done "primarily for urinary stress 
incontinence with pelvic relaxation."  It was noted that 
mildly abnormal pap smears were not uncommon and required 
close follow-up with colposcopies and biopsies, more so for a 
patient with a history of treated cervical dysplasia.  The VA 
physician reported that the pap smear done in April 1990 
which reportedly showed moderate atypia may have been of 
concern, and that "[i]t is possible that the need for close 
follow up in this patient was taken into account in the 
decision to do a hysterectomy.  Even though the prolapse and 
incontinence was the primary reason for the hysterectomy the 
mildly abnormal pap smears in this patient may have been an 
additional reason for this procedure."

An August 1996 pathology report of an exocervical smear 
indicated statisfactory smears, but was limited by cytolysis.  
It also indicated mild benign cellular reactive changes with 
fungal organisms consistent with Candida species.

The Board remanded the appellant's claim for further 
development in a September 2000 decision.

A VA medical opinion dated in October 2001 was submitted.  
The examiner indicated that the appellant's records had been 
reviewed.  The examiner summarized that in May 1994, the 
appellant was seen for symptomatic uterine prolapse urinary 
incontinence with cystocele rectocele, and irregular 
bleeding.  The pap smear of March 1994 was for cervisitis 
with reparative changes going on.  No evidence of precancer 
was noted.  The pathology report on the uterine cervix showed 
the same thing.  The examiner concluded that "[t]here is no 
connection between the cervical changes and the reason for 
the hysterectomy and vaginal repair."

As reported above, service medical records are negative for 
any complaints or findings referable to the appellant's 
hysterectomy.  The appellant's hysterectomy was not performed 
until May 1994, more than 18 years after her military 
separation.  

The VA opinions of record regarding the etiological basis for 
the appellant's hysterectomy are based on a review of the 
entire claims file and are found to be persuasive when 
considered with the rest of the evidence of record.  The VA 
opinions indicate that the appellant's hysterectomy was 
performed as a result of urinary stress incontinence with 
pelvic relaxation.  There is no indication in the record that 
these disorders are the result of her post-operative cancer, 
and, although the appellant had had some abnormal pap smears, 
there is no indication of any recurrence of cancer.  Further, 
the mere fact that the appellant's medical history would be 
taken "into account" regarding the decision to perform a 
hysterectomy does not establish any proximate causal 
connection. 

The only evidence contained in the claims file which would 
tend to establish that the appellant's residuals of a 
hysterectomy are related to service is the appellant's own 
contentions, as set forth in testimony and various 
correspondence received by VA.  However, as the appellant has 
not been shown to be a medical expert, she is not qualified 
to express an authoritative and probative opinion regarding 
any medical causation.  As it is the province of trained 
health care professionals to enter conclusions which require 
medical expertise, such as opinions as to diagnosis and 
causation, Jones v. Brown, 7 Vet.App. 134, 137 (1994), the 
appellant's lay opinions cannot be accepted as competent 
evidence to the extent that they purport to establish such 
medical causation.  See Espiritu v. Derwinski, 2 Vet.App. 
492, 494-5 (1992).  See also Heuer v. Brown, 7 Vet.App. 379, 
384 (1995), citing Grottveit, in which the Court held that a 
veteran does not meet his or her burden of presenting 
evidence of a claim where the determinative issue involves 
medical causation and the veteran presents only lay testimony 
by persons not competent to offer medical opinions.

For these reasons and bases provided above, the evidence in 
this case preponderates against the claim for service 
connection for residuals of a total hysterectomy.  The 
evidence in this case is not so evenly balanced as to require 
application of the benefit of the doubt in favor of the 
appellant.  38 C.F.R. § 3.102 (2001).



ORDER

Entitlement to service connection for disability resulting 
from a hysterectomy, salpingo-oophorectomy, and repair of 
vaginal prolapse, cystocele, and rectocele is denied.




		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


